On the Merits.
The petition alleges in substance that the defendant, by verbal contract, leased to the plaintiff' a tract of land for one year at the stipulated price of $100.00; “that the agreement was, that, as soon as the said lessor could communicate with his God-son, so as to find out what buildings he could deliver to the lessee, this contract of lease was to be written by J. N. Green, Esq., and signed by lessor and lessee”; that said Green, by direction of defendant, drew up a contract, the terms of which were different from those agreed on, which plaintiff refused to sign, offering, at the same time, to sign a contract drawn in conformity to said agreement, but that this was refused by the defendant, and that plaintiff thereby sustained loss and damage, the details of which are set forth, in the sum of $2,500.00, for which he prays judgment.
Citation was served on the plaintiff, personally, in St. Martinsville, and he filed a plea, to the jurisdiction of the court, on the ground that *139he had abandoned his domicile in the parish of Vermilion and resided in the parish of St. Martin.
Upon the trial of this exception, the defendant, who was examined at St. Martinsville, by commission, in April, 1901, testified that he lived in that town; that he was working ,as the servant of the Rev. Augustus Thebault and living on' his premises, and had been so working and living, constantly, ,for six months; and that he had formerly lived in the parish of Vermilion but had left there, permanently, and with the intention never to return.
The Rev. A. Thebault, also examined by commission, corroborated the testimony of the defendant, to the effect that the latter was domiciled with, and working for, him, at his residence ih St. Martinsville; that he had left the parish of Vermilion, permanently; and had directed the witness to sell his, defendant’s, plantation, in Vermilion.
There is nothing in the record which in any manner suggests a doubt as to the verity of this testimony. It falls short, however, of showing that a year had elapsed, prior to the service of the citation, since the defendant had abandoned his domicile in the parish cf Vermilion. On the contrary, considered in connection with some other evidence in the record, it is manifest that the year had not elapsed. Under these circumstances, and as it is not claimed that the defendant made any such declaration of intention as contemplated by C. C. 42, it was optional with the plaintiff to sue him in either parish. C. P. 167. Ausbacker & Co. vs. De Nevue, 45th Ann. 988. The fact that his domicile, in the parish of St. Martin, is at the residence of the reverend gentleman by whom he is employed in no manner affects the question. Some time after the plea to jurisdiction was filed, the defendant filed an exception to the effect that the citation was defective, in not setting forth his domicile, and that, it was served by the sheriff of the parish of St. Martin. This exception was not, however, passed on by the district court, has not been referred to here, and, therefore, requires no further notice.
For these reasons, it is ordered, adjudged and decreed, that the judgment appealed from be annulled, avoided, and reversed, and that this cause be remanded to be proceeded with according to law, the defendant to pay the costs of the appeal, and the costs of the district court to await final judgment.
Rehearing refused.